MEMORANDUM **
Cesar Javier Delgado appeals from his guilty-plea conviction and 84-month sentence for possession with intent to distribute methamphetamine, possession with intent to distribute cocaine, importation of methamphetamine, and importation of cocaine, all in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(l)(A)(viii), 841(b)(l)(B)(ii)(II), 952(a), 960(a)(1), 960(b)(1)(H), and 960(b)(2)(B)(ii). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Delgado’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
The government’s motion to dismiss is denied.
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.